Reese, O. J.,
concurring in part in dissent by Sedgwick, J.
I believe the judgment of the district court should be affirmed, but am not cértain that I fully agree with Judge Sedgwick in all his conclusions. I am persuaded that the stipulation of the parties placing the money realized *489from the sale in the hands of Mr. Goodrich was, in effect, a final disposition of the whole injunction matter. The money was never in the possession of Mr. Goodrich by virtue of the injunction, but by reason of the mutual agreement of the parties to the suit. This stipulation had the double effect of both recognizing the validity of, and at the same time dissolving, the injunction—taking the matter out of the hands of the court, so far as the retention and custody of the- fund was concerned, and the assumption of the full control thereof by the parties. The stipulation of facts upon which this case was tried recites: “In pursuance of said stipulation the property was sold and the proceeds thereof were placed in the hands of G. C. Goodrich and held by him as provided in said stipulation.” As the stipulation referred to included all that was bound by the injunction, the office and powers of the injunction were at an end. I think the record shows beyond doubt that the injunction was not wrongfully issued, and that a reasonable construction of the record sustains this view. As said in the majority opinion: “Upon the final hearing of the case the court found that the plaintiff was entitled to a divorce, found further that she was entitled to the sum of $250, the proceeds of the sale of certain hogs, allowed her this as alimony, and dissolved the injunction in' all other respects.” While it is true, as I have said, that by the stipulation the power of the injunction was at an end, and the sale was allowed to proceed, yet, by the stipulation the money in the hands of Goodrich was still, but by virtue of the stipulation, within the jurisdiction and subject to the control of the court. If we say the order of the court distributing the money was by virtue of the injunction, which it was not, yet we would have to hold that the injunction was rightfully issued in so far as the allowance made to the wife from the fund was concerned. The dissolution of the injunction was more of form than substance. It had served its purpose, the case was disposed of on its merits, and the proceedings were at an end. The fund had been held *490subject to distribution upon the entry of the final decree. This was done, and the injunction had long before spent its force in holding the interest of the wife in the property until the entry of the stipulation.